Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5,6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’652 (JP2016-044652).

Regarding claim 1:  JP’652 discloses a hydraulic oil control valve for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open and close the valve with a driving force transmitted from the drive shaft, the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device (figures 1,4) and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source, the hydraulic oil control valve comprising: a tubular sleeve (61); and a tubular spool (62) that has an end portion in contact with an actuator (90) and that is located inward of the sleeve in a radial direction and slidably moved by the actuator in an axial direction, wherein the spool has an inner space (76) serving as at least a portion of a drain passage through which the hydraulic oil discharged from a phase shifting portion of the valve timing adjustment device flows, the spool defines a drain inlet (67) that guides the hydraulic oil discharged from the phase shifting portion into the drain passage, and at least one of the sleeve or the spool defines an opening (69) through which the hydraulic oil in the drain passage is discharged from the hydraulic oil control valve, the hydraulic oil control valve further comprises a protrusion disposed at a position between the drain inlet   and the opening, wherein the protrusion extends inward in the radial direction beyond the drain inlet (see labelled picture below). 
[AltContent: textbox (An Opening)][AltContent: textbox (Protrusion)][AltContent: textbox (Drain inlet)]
    PNG
    media_image1.png
    716
    687
    media_image1.png
    Greyscale


Regarding claim 2: JP’652 discloses the opening is defined in the end portion of the spool (61).  

Regarding claim 3: JP’652 discloses 32 / 34the protrusion is formed in the spool (61).  

Regarding claim 5: JP’652 discloses the hydraulic oil discharged from the phase shifting portion flows out of the hydraulic oil control valve through the drain passage and the opening both when the valve timing is adjusted in an advance direction and when the valve timing is adjusted in a retard direction (figure 4).  

Regarding claim 6: JP’652 discloses a valve timing adjustment device comprising a hydraulic oil control valve (figure 1).

Claims 1,4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’467 (JP2016-130467).

Regarding claim 1:  JP’467 discloses a hydraulic oil control valve for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open and close the valve with a driving force transmitted from the drive shaft, the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device (figures 1,2) and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source, the hydraulic oil control valve comprising: a tubular sleeve (11); and a tubular spool (18) that has an end portion in contact with an actuator (4a) and that is located inward of the sleeve in a radial direction and slidably moved by the actuator in an axial direction, wherein the spool has an inner space (see flow arrow in figure 2) serving as at least a portion of a drain passage through which the hydraulic oil discharged from a phase shifting portion of the valve timing adjustment device flows, the spool defines a drain inlet (31) that guides the hydraulic oil discharged from the phase shifting portion into the drain passage, and at least one of the sleeve or the spool defines an opening (end of 17) through which the hydraulic oil in the drain passage is discharged from the hydraulic oil control valve, the hydraulic oil control valve further comprises a protrusion disposed at a position between the drain inlet   and the opening, wherein the protrusion extends inward in the radial direction beyond the drain inlet (see lining of passage 17). 

Regarding claim 4: JP’467 discloses the sleeve defines a supply port (14) fluidly in communication with the hydraulic oil supply source (9), and the drain inlet is in communication with the supply port (see flow arrow in figure 2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746